                 Case 2:08-cv-00649-JCC Document 28 Filed 03/29/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                              CASE NO. C08-0649-JCC
10                             Plaintiff,                   ORDER
11          v.

12   PHYSIO-CONTROL, INC., a corporation,

13                             Defendant.
14

15          This matter comes before the Court on Defendant Physio-Control, Inc.’s (“Physio-
16   Control”) unopposed motion to dissolve the consent decree (Dkt. No. 24) and supplemental brief
17   in support (Dkt. No. 27). Having thoroughly considered the motion, supplemental brief, and
18   relevant record, the Court hereby GRANTS the motion for the reasons explained herein.
19          In May 2008, the Court entered a consent decree permanently enjoining Defendants
20   Medtronic, Inc., Physio-Control, William A. Hawkins, and Brian D. Webster from
21   manufacturing or distributing Physio-Control External Defibrillators until Physio-Control could
22   demonstrate compliance with the federal Food, Drug, and Cosmetic Act, 21 U.S.C. § 351(h); 21
23   C.F.R. Part 820; and the Consent Decree. (Dkt. No. 3 at 3.) Among other things, the Consent
24   decree required Physio-Control to make extensive changes to its quality system and mandated
25   that those changes be evaluated and certified by an independent third party and subsequent
26   inspections by Food and Drug Administration (FDA) personnel. (Id. at 3–6.) The consent decree


     ORDER
     C08-0649-JCC
     PAGE - 1
               Case 2:08-cv-00649-JCC Document 28 Filed 03/29/21 Page 2 of 2




 1   has been amended several times (Dkt. Nos. 6, 8, 10, 12, 14, 19, 22), and Physio-Control is the

 2   only remaining defendant.

 3          Since the entry of the decree, Physio-Control has complied with its obligations and

 4   submitted all necessary reports to the FDA. (Dkt. No. 27 at 3–7.) In addition, Physio-Control has

 5   undergone two changes in ownership. (Id. at 2, 9.) Stryker Corporation has owned Physio-

 6   Control since April 2016, Physio-Control’s top management has been replaced, and Physio-

 7   Control has integrated into Stryker’s quality systems. (Id. at 9.) Finally, the FDA’s 2015 final

 8   order requiring a premarket approval application for all automated external defibrillators gives

 9   the FDA continued oversight of Physio-Control and its core line of medical products

10   independent of the consent decree. See Effective Date of Requirement for Premarket Approval

11   for Automated External Defibrillator Systems, 80 Fed. Reg. 4783 (Jan. 29, 2015).

12          The Court therefore FINDS that the purposes of the consent decree have been fully

13   achieved and, due to changed factual and legal conditions, it is no longer necessary or equitable

14   to keep the consent decree in effect. See Fed. R. Civ. P. 60(b)(5); Rufo v. Inmates of Suffolk Cnty.

15   Jail, 502 U.S. 367, 383–85 (1992). The Court GRANTS Physio-Control’s motion (Dkt. No. 24),

16   ORDERS that the consent decree as subsequently amended by orders of this Court (Dkt. Nos. 3,

17   6, 8, 10, 12, 14, 19, 22) is VACATED and DISSOLVED in its entirety and shall be of no further

18   effect, and DISMISSES this action with prejudice.
19          DATED this 29th day of March 2021.




                                                          A
20

21

22
                                                          John C. Coughenour
23                                                        UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     C08-0649-JCC
     PAGE - 2
